Order and judgment (denominated as such) entered January 6, 1969, unanimously affirmed, without costs and without disbursements. Since section 1109 of the Charter of the City of New York appears to contemplate an ex parte application rather than a special proceeding with notice to alleged wrongdoing officials, there is a question whether an appeal lies from a determination denying an application made under such section. (See Matter of Mitchel v. Cropsey, 177 App. Div. 663.) However, inasmuch as the parties have argued on the merits the question whether the petition presented a proper case for exercise of the discretion of the court to direct an inquiry pursuant to the section, we have considered this question and conclude that no such case was presented. There is in fact no dispute as to the material facts and no need is shown for a summary inquiry as contemplated by the section. (See Matter of Greenfield v. Quill, 189 Misc. 91; Matter of City of New York [Seligman], 179 Misc. 505.) We affirm on this limited ground without reaching the question of whether the City Commission on Human Rights and its chairman exceeded their powers in connection with the disposition of the complaint concerning the alleged discrimination in housing in the Parkchester, Stuyvesant Town and Peter Cooper housing developments. Concur — Eager, J. P., Capozzoli, Tilzer, McGivern and Markewich, JJ.